Citation Nr: 0328156	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  99-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
low back disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

In August 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please request the following 
records concerning the veteran from the 
Social Security Administration (SSA): 
any SSA decision awarding or denying 
the veteran disability benefits, as 
well as copies of the record upon which 
the veteran's award or denial of SSA 
disability benefits was based, and 
copies of records associated with any 
subsequent disability determinations by 
the SSA.  Note that under 38 U.S.C. 
§ 5103A(b)(3), the VA is obligated to 
continue trying to obtain evidence from 
a Federal department or agency "unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile."  If a negative response is 
received from the SSA, it should be 
associated with the claims files.

2.  After the above-requested 
development has been completed and any 
additional medical records have been 
associated with the claims files, 
schedule the veteran for a VA 
orthopedic examination by the 
appropriate specialist who has not 
previously examined him in order to 
determine the current impairment 
associated with his low back 
disability.  Any indicated studies, 
including X-rays, should be performed.  
The claims files, along with all 
additional evidence obtained pursuant 
to the instructions above, must be made 
available to the examiner for review.  
The examiner must specifically indicate 
that he has reviewed the claims files.  
The examiner is requested to comment on 
the current severity of the service-
connected low back disability.  All 
indicated tests should be performed and 
all findings must be reported in 
detail.  The physician should be 
provided with a copy of the rating 
criteria for 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 and 5295 
(2001) and the physician should 
specifically indicate whether or not 
the various signs and symptoms for the 
various percentage ratings are present 
in the veteran's case with respect to 
the low back disability.  
The examiner should identify any 
objective evidence of pain in the low 
back.  In addition, the examiner should 
identify all functional impairment due 
to the low back disability, to include 
functional impairment due to pain 
(including pain on repeated use), 
weakness, excess fatigability, and 
incoordination.  If the veteran alleges 
flare-ups, the examiners should, to the 
extent possible, provide an assessment 
of the functional impairment present 
during flare-ups of the low back.  The 
physician should also provide an 
opinion concerning the impact of the 
veteran's low back disability on his 
ability to work.  A complete rationale 
for all opinions expressed must be 
provided in a typewritten report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





